Citation Nr: 1409299	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected bulging lumbar discs disability.  

2.  Entitlement to service connection for a right hip condition, to include as secondary to the service-connected bulging lumbar discs disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1998 to February 2004.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and a December 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.   

On VA examination in July 2012, the Veteran reported that his thoracolumbar back disability impacts his ability to work such that he "occasionally requires assistance with his mail route."  See also December 2010 VA examination.  Because the rating criteria contemplate "occasional" functional impairment and the Veteran has not contended that his disability prevents him from maintaining employment, the Board finds that the file does not raise the issue of a total disability evaluation based on individual unemployability (TDIU).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The December 2012 rating decision denied service connection for a right hip condition, to include as secondary to the service-connected bulging lumbar discs disability, and the Veteran submitted a timely notice of disagreement in February 2013.  However, the RO has not yet issued a statement of the case in response to the Veteran's notice of disagreement.  The Veteran must be issued a statement of the case regarding the claim of service connection for a right hip condition, to include as secondary to the service-connected bulging lumbar discs disability.  Manlicon v. West, 12 Vet. App. 238 (1999).

The record indicates that the Veteran has decreased deep tendon reflexes of the bilateral lower extremities and episodes of a "sciatica like" symptom.  See e.g., December 2010 and July 2012 VA examinations.  However, it is unclear whether the Veteran's service-connected back disability or nonservice-connected hip disability caused the neurological impairment.  Because the Veteran has both service-connected and nonservice-connected disabilities, an opinion should be obtained as to whether the Veteran's symptoms may be attributed to either his bulging lumbar discs disability or his nonservice-connected hip disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Also, the Veteran asserts that his back symptoms are worse than currently evaluated.  Therefore, the Veteran should be scheduled for a new VA examination to determine the current nature and severity of the Veteran's bulging lumbar discs disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issue of entitlement to service connection for a right hip condition, to include as secondary to the service-connected bulging lumbar discs disability.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Contact the Veteran and request that he provide information as to any outstanding private treatment records from April 2012 to present.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Obtain any VA treatment records from August 2010 to present.  Associate any records obtained with the claims file (paper or electronic).  

4. After obtaining outstanding records, schedule the Veteran for a VA examination to determine the following:

(a) the current nature and severity of the service-connected bulging lumbar discs disability.

(b) the nature and diagnosis of the Veteran's bilateral lower extremities neurological impairment.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish whether the Veteran's bilateral lower extremities neurological symptoms are associated with the service-connected bulging lumbar discs disability, the nonservice-connected hip disability, or another cause.  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

Attention is invited to the following:

(a) the medical evidence of decreased deep tendon reflexes of the bilateral knees and ankles.  See July 2012 and December 2010 VA examinations; March 2011 private treatment record from Texas Health Centers.  

(b) the December 2010 VA examiner's note of episodes of a "sciatica like" symptom that occurs at least twice a week and lasts up to half an hour.  

The examiner must review the entire claims file.  All opinions must be supported by a complete rationale.

5. After completing the development, as well as any other action deemed necessary, adjudicate the Veteran's increased rating claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

